        Case: 3:19-cv-00816-jdp Document #: 18 Filed: 05/21/20 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 LARRY LEE UNDERHILL,

                               Plaintiff,
         v.                                                         OPINION and ORDER

 ANDREW M. SAUL,                                                         19-cv-816-jdp
 Commissioner, Social Security Administration,

                               Defendant.


       Plaintiff Larry Lee Underhill seeks judicial review of a final decision of defendant

Andrew M. Saul, Commissioner of Social Security, finding him not disabled under the Social

Security Act. Underhill contends that the administrative law judge (ALJ), Carla Suffi, erred by:

(1) failing to adequately consider two consultative examiner opinions; (2) failing to account

for his medication side effects; and (3) conducting a faulty credibility analysis. The court rejects

each of these contentions and will affirm the commissioner’s decision. The oral argument

scheduled for May 28, 2020, is canceled.



                                            ANALYSIS

       Underhill has been seeking disability benefits since 2013, but this appeal concerns his

second application, in which he seeks benefits for a period from February 2017 to the present.

In a November 2018 decision, the ALJ found that Underhill suffered from three severe

impairments: (1) lumbar degenerative disc disease with disc herniation; (2) major depressive

disorder; and (3) panic disorder. She concluded that Underhill had the residual functional

capacity to perform light work, with the following additional restrictions:

               •   Can occasionally stoop, crouch, crawl, or climb;
          Case: 3:19-cv-00816-jdp Document #: 18 Filed: 05/21/20 Page 2 of 9



                 •   Can adapt to the demands of and sustain the attention and
                     concentration to carry out simple, routine tasks on a sustained
                     basis and make simple work-related decisions;

                 •   Can never perform fast-paced, production line work tasks that
                     are timed;

                 •   Should only perform goal-oriented work tasks;

                 •   Requires the ability to shift positions from sitting to standing,
                     in that he can stand 20 to 30 minutes at a time, and then
                     would require the ability to sit for up to 5 minutes before he
                     resumes standing.

R. 21–22.1 Relying on the testimony of a vocational expert, the ALJ concluded that Underhill

could have performed jobs that exist in significant numbers in the national economy, such as

a sorter, packer, or inspector, so she found him not disabled within the meaning of the Social

Security Act. R. 29.

          On appeal, Underhill contends that the ALJ erred by: (1) failing to address the opinions

of consultative examiners rendered in 2013 and 2014; (2) failing to account for the grogginess,

crankiness, and other side effects that Underhill experienced as a result of his medications; and

(3) misrepresenting Underhill’s activities of daily living and drawing unsupported conclusions

from them. The court reviews the final decision of an ALJ “to determine whether it applies the

correct legal standard and is supported by substantial evidence.” Summers v. Berryhill, 864 F.3d

523, 526 (7th Cir. 2017). Substantial evidence means “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Stephens v. Berryhill, 888 F.3d 323,

327 (7th Cir. 2018). The court reviews the record as a whole, but it cannot reconsider facts or

reweigh evidence to decide whether a claimant is in fact disabled. Id.




1
    Record cites are to the administrative transcript, located at Dkt. 9.


                                                  2
         Case: 3:19-cv-00816-jdp Document #: 18 Filed: 05/21/20 Page 3 of 9



A. Consultative examiner opinions

         Underhill contends that the ALJ erred by failing to account for opinions rendered by

state agency consultative examiners Dr. Jul Haker and Dr. Frank Elmudesi. Haker conducted

a physical exam and issued a report on August 23, 2013, in connection with Underhill’s first

application for disability benefits. R. 319–22. Haker opined that Underhill was “on permanent

work restrictions of lifting no more than 10 pounds,” and that Underhill “would be better

suited for a sedentary position.” R. 321. Elmudesi conducted a psychological evaluation, also

in connection with Underhill’s first application for benefits. In a January 27, 2014 report,

Elmudesi opined that Underhill was “likely to struggle to remember and carry out simple

instructions particularly if he’s experiencing increased pain.” R. 327.

         The ALJ didn’t acknowledge these specific statements in her decision on Underhill’s

second application for benefits. But both opinions predated Underhill’s asserted disability

onset date by more than three years. Although the ALJ is required to consider “all evidence” in

the case record, 20 C.F.R. § 404.1520(a)(3), she need not account for evidence that falls

outside the period of alleged disability unless that evidence is probative of the claimant’s

condition during the relevant period. See, e.g., Stepp v. Colvin, 795 F.3d 711, 719 (7th Cir.

2015).

         Underhill doesn’t explain in his opening brief how either opinion reflects on Underhill’s

condition during the relevant period. In his reply brief, Underhill contends that Haker’s

assessment of “permanent work restrictions of lifting no more than 10 pounds” makes it “clear

that this opinion would reflect on [Underhill’s] current functioning.” Dkt. 16, at 1.2 Haker’s



2
 Underhill doesn’t say anything about Elmudesi’s opinion, even in his reply brief, so the court
concludes that Underhill has abandoned any argument based on the ALJ’s failure to consider

                                                 3
        Case: 3:19-cv-00816-jdp Document #: 18 Filed: 05/21/20 Page 4 of 9



use of the term “permanent” suggests that he believed Underhill’s lifting restriction would still

apply in 2017. But even assuming that the ALJ erred by neglecting to discuss this aspect of

Haker’s opinion, the court concludes that her failure to do so was harmless.

       Underhill testified repeatedly at the hearing that he could lift 20 pounds, R. 72, 73, 87–

88, although he said that his ability to do so on a repetitive basis had gotten worse over time.

R. 88. Consistent with this testimony, the ALJ limited Underhill to light work, which requires

lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing

up to ten pounds. 20 C.F.R. § 404.1567(b). Underhill doesn’t explain why the restriction to

light work was inadequate to address his limitations, or why the ALJ should have credited a

three-year-old medical opinion over Underhill’s own account of what he was able to do during

the relevant period. So the court will not remand the case on that basis. See Simila v. Astrue,

573 F.3d 503, 515 (7th Cir. 2009) (ALJ did not err by discounting medical opinion that was

inconsistent with the claimant’s own testimony about his limitations).

B. Medication side effects

       Underhill takes five drugs, see R. 405, 432, which make him cranky, foggy, drowsy, and

interfere with his focus. R. 91, 435, 446, 452. Underhill contends that the ALJ failed to address

these side effects, rendering her RFC assessment deficient because “the ALJ’s awareness of these

side effects may have had an additional impact, particularly in combination with [Underhill’s]

pain and anxiety, upon the ability to perform sustained and competitive work activities.”

Dkt. 13, at 9.




that opinion.


                                               4
        Case: 3:19-cv-00816-jdp Document #: 18 Filed: 05/21/20 Page 5 of 9



        But the ALJ was aware of Underhill’s medication side effects. She questioned Underhill

about them at the hearing. See R. 82, 83–84. And she acknowledged them in her opinion. See

R. 21 (noting that Underhill “has fogginess as a side effect of his psychotropic medication”);

R. 22 (noting reports of “fogginess”); R. 26 (noting “reported poor concentration, memory and

mental fogginess”); id. (noting Underhill’s wife’s reports that Underhill “has become more

easily frustrated and angry”). And, most important, she included restrictions in the RFC that

were related these side effects, such as limiting Underhill to simple, routine tasks and simple

work-related decisions with no timed, fast-paced production line work tasks. R. 21–22.

       Although Underhill asserts in general terms that the RFC was flawed, he does not

explain why these restrictions were inadequate, or what additional restrictions would be

necessary to account for his medication side effects. “[T]he mere listing of side effects is

insufficient to establish functional limitations . . . .” McHenry v. Berryhill, 911 F.3d 866, 873

(7th Cir. 2018); see also Jozefyk v. Berryhill, 923 F.3d 492, 498 (7th Cir. 2019) (any error in RFC

determination was harmless where claimant failed to adduce evidence justifying further

restrictions). So the court will not remand the case on that basis either.

C. Credibility determination

       Underhill next challenges the ALJ’s decision not to fully credit his statements about the

intensity, persistence, and limiting effects of his symptoms. In particular, Underhill objects to

the ALJ’s reliance on his activities of daily living, which the ALJ said were “not limited to the

extent one would expect, given the complaints of disabling symptoms and limitations.” R. 24.

The ALJ noted Underhill’s continued ability to drive, hunt, ice fish, pick up his four-year-old

grandchild, and perform yardwork and household chores:

               He testified he cannot drive for long periods of time because his
               lower and mid back begin to hurt, yet during his consultative

                                                5
        Case: 3:19-cv-00816-jdp Document #: 18 Filed: 05/21/20 Page 6 of 9



               examination he said he can drive without problems for 2 hours at
               a time. He stated he can only sit for about 45 minutes and walk
               a quarter of a mile, but he testified he also goes hunting and ice
               fishing. He stated that he can lift about 20 pounds, but testified
               he can occasionally pick up his 4-year old grandchild. Further, he
               acknowledges that he performs some yard work and household
               chores, if with slightly more pain.

Id. (internal citations omitted).

       Underhill raises two objections to the ALJ’s credibility analysis. First, he says that the

ALJ failed to explain how his activities of daily living supported her conclusions about

Underhill’s RFC. One of the ALJ’s key duties is to “build a logical bridge” from the evidence to

her conclusions, including when assessing subjective complains. See Cullinan v. Berryhill, 878

F.3d 598, 604 (7th Cir. 2017). Underhill says that the ALJ failed to build a logical bridge

between her finding that Underhill could drive, hunt, and ice fish with her conclusion that

Underhill could stand for six hours out of an eight-hour workday (which is the amount of

standing required for “light work” under the Social Security regulations, see SSR 83-10, 1983

WL 31251, at *5–6). Being able to drive for two hours at a time doesn’t “illustrate an ability

to stand for 6 hours.” Dkt. 13, at 10. Nor does going hunting or ice fishing “illustrat[e] that

[Underhill] could stand for 6 hours of competitive work, 5 days a week.” Id., at 12.

       The court of appeals has “repeatedly warned against equating the activities of daily

living with those of a full-time job.” Hill v. Colvin, 807 F.3d 862, 869 (7th Cir. 2015). This is

both because an ability to perform a particular activity may not translate into an ability to

work full time and because a claimant may perform an activity at home only because he has no

other choice. E.g., Gentle v. Barnhart, 430 F.3d 865, 867 (7th Cir. 2005) (“Gentle must take

care of her children, or else abandon them to foster care or perhaps her sister, and the choice

may impel her to heroic efforts.”); Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000) (“minimal


                                                6
        Case: 3:19-cv-00816-jdp Document #: 18 Filed: 05/21/20 Page 7 of 9



daily activities” such as preparing simple meals, weekly grocery shopping, taking care of family

members, and playing cards “do not establish that a person is capable of engaging in substantial

physical activity”).

       But the ALJ did not consider Underhill’s activities of daily living for the purpose of

determining whether he was capable of full-time work; she considered them in evaluating his

credibility. The Social Security regulations expressly permit ALJs to consider a claimant’s daily

activities “in assessing whether his testimony about the effects of his impairments was credible

or exaggerated.” Loveless v. Colvin, 810 F.3d 502, 508 (7th Cir. 2016) (citing 20 C.F.R.

§ 404.1529(c)(3)(i) and SSR 96-7P, 1996 WL 374186, at *3). The ALJ’s opinion makes clear

that she was discussing Underhill’s activities of daily living as one of five separate reasons why

she didn’t fully credit Underhill’s own account of his symptoms. See R. 24–25.3 These activities

were relevant because they suggested that Underhill’s account of his symptoms wasn’t entirely

accurate, not because they suggested that Underhill was capable of standing six hours per day.

The ALJ’s conclusion that Underhill could stand six hours per day appears to have been based

on a 2016 agency consultant opinion from Dr. George Walcott, who opined that Underhill

could stand or walk “[a]bout 6 hours in an 8-hour workday.” R. 132. But Underhill does not

challenge the ALJ’s handling of that opinion in this appeal. So the court will not remand the




3
  The other four reasons included (1) physical examination results that were inconsistent with
Underhill’s statements; (2) Underhill’s conservative treatment history; (3) the relief Underhill
reported experiencing from prescribed treatment; and (4) the absence of any treating or
examining source opinion indicating that Underhill is currently disabled. In his reply brief,
Underhill argues that these reasons are unsupported by substantial evidence. Dkt. 16, at 4–7.
But Underhill did not challenge these aspects of the ALJ’s decision in his opening brief, so he
has waived these arguments. See Narducci v. Moore, 572 F.3d 313, 324 (7th Cir. 2009).


                                                7
        Case: 3:19-cv-00816-jdp Document #: 18 Filed: 05/21/20 Page 8 of 9



case based on Underhill’s argument that the ALJ equated his activities of daily living with an

ability to work full time.

       Underhill’s second objection to        the ALJ’s    credibility analysis is    that   the

ALJ misrepresented or exaggerated his activities of daily living. He identifies three such

instances. First, the ALJ invoked Haker’s consultative examination report, which stated that

Underhill “is able to drive without problems for at least two hours at a time,” R. 320, to cast

doubt on Underhill’s assertion during the hearing that he “can’t drive for long periods of time”

due to back pain. R. 73. But Haker’s report was from 2013 and didn’t capture later

developments, such as a psychiatrist’s note from May 2018 indicating that Underhill was

“drowsy from meds so [he] doesn’t drive a car.” R. 452. Second, the ALJ implied that Underhill

was still going hunting. But at the hearing, Underhill testified that the last time he had gone

hunting was “[t]he year before last,” R. 86, prior to the amended disability onset date. Third,

the ALJ stated that Underhill could perform some yard work and household chores “with

slightly more pain.” R. 24. Underhill testified that he could vacuum on “[s]ome days,” and that

he “[s]ometimes” did yard work (although “mostly [his] wife has to do it”). R. 85. But the ALJ

didn’t cite anything in the record suggesting that these activities increased Underhill’s pain

only “slightly.”

       Underhill is correct that the ALJ’s summary of his activities of daily living doesn’t

capture the nuances of the underlying record evidence. But that paragraph was just one

component of a broader discussion of Underhill’s credibility, which Underhill doesn’t otherwise

challenge. The court is not persuaded that the three marginal inaccuracies or omissions

identified by Underhill render the ALJ’s overall credibility analysis “patently wrong,” which is

what is required to justify a remand. Pepper v. Colvin, 712 F.3d 351, 367 (7th Cir. 2013); see,


                                               8
        Case: 3:19-cv-00816-jdp Document #: 18 Filed: 05/21/20 Page 9 of 9



e.g., Bates v. Colvin, 736 F.3d 1093, 1098 (7th Cir. 2013) (upholding ALJ’s credibility

assessment even though some of his reasoning was not supported by the record).

       None of the three arguments that Underhill raises on appeal demonstrate that the ALJ’s

opinion is unsupported by substantial evidence. The court will affirm the ALJ’s decision.



                                           ORDER

       IT IS ORDERED that the decision of Andrew M. Saul, Commissioner of Social

Security, denying plaintiff Larry Lee Underhill’s applications for disability insurance benefits

is AFFIRMED. The May 28, 2020 oral argument is CANCELED. The clerk of court is directed

to enter judgment in favor of the commissioner and close this case.

       Entered May 21, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               9
